          Case 1:20-cv-05441-KPF Document 199 Filed 08/21/20 Page 1 of 1

                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas
                                                                  27th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com




MEMO ENDORSED
                                                                  Anthony Paul Coles
                                                                  T (212) 335-4844
                                                                  E anthony.coles@us.dlapiper.com



 August 21, 2020


 Hon. Katherine Polk Failla
 United States District Court, Southern District of New York
 40 Foley Square
 New York, NY 10007

 Re:    Uniformed Fire Officers Assoc. v. Bill de Blasio, No. 20-cv-05441 (KPF) (RWL)

 Dear Judge Failla:

         On behalf of Plaintiffs (the “Unions”), we write to ask the Court to extend the stay of the
 Court’s Order issued today until Wednesday, August 26, 2020, at 2pm. There were a number of
 issues and findings raised by the Court, and we would like an opportunity to order and carefully
 review the transcript that will be prepared with our clients as we make a final decision on whether
 to seek an appeal at this time.

        We thank the Court for its consideration.

                                              Very truly yours,



                                              Anthony Paul Coles


 cc:    All Counsel of Record (via ECF)
        failla_NYSDChambers@nysd.uscourts.gov



 Application GRANTED.             The stay is extended to August 26, 2020,
 at 2:00 p.m.



 Dated: August 21, 2020                             SO ORDERED.
        New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
